          Case 4:20-cv-01356-BRW Document 2 Filed 12/07/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALONZO F. BEARD                                                                       PLAINTIFF

VS.                                   4:20-CV-001356-BRW

OFFICER QUINTON FALLS;
DETECTIVE KOURTNEY HARDIN;
OFFICER BROOKE WATSON; AD. TECH
MONTANA DAVIS                                                                     DEFENDANTS

                                             ORDER

       Plaintiff filed this pro se case on November 17, 2020, under 42 U.S.C. § 1983. He

asserts that he has been federally indicted and asks me to review some of the evidence, grant him

a writ of habeas corpus, and dismiss pending criminal charges.1 The things he wants reviewed

may be relevant in his upcoming criminal trial.

       The allegations and requested relief involve discovery and evidentiary issues that can be

explored by his lawyer in his criminal case. Additionally, none of the relief Plaintiff seeks is

available through a § 1983 case. Accordingly, this case is dismissed as frivolous.2

       IT IS SO ORDERED this 7th day of December, 2020 (Pearl Harbor Day).



                                                      Billy Roy Wilson_________________
                                                      UNITED STATES DISTRICT JUDGE




1
Mr. Beard’s trial is set for March 15, 2021 before the Honorable Brian Miller. See
United States v. Beard, No. 4:19-cr-655-BSM-1 (E.D. Ark.).

2
 Porter v. Fox, 99 F.3d 271, 273 (8th Cir. 1996) (noting that district courts may sua
sponte dismiss frivolous complaint prior to service); Fitzgerald v. First E. Seventh St.
Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000) (“[D]istrict courts may dismiss a
frivolous complaint sua sponte even when the plaintiff has paid the required filing fee.”).
